DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 17, “a urea inlet of the urea tank fluidly coupled…” should be “a urea inlet of the urea tank is fluidly coupled…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the coaxial tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (5271438).
Regarding claim 7, the Griffin et al. reference discloses a urea tank system (10; Figure 1), comprising:
a urea tank (12) comprising a urea inlet (see fill pipe 22 at tank 12 in Fig. 1) and a gas outlet (see vent tubing 46 at tank 12 in Fig. 1); and
coaxial tubes comprising an inner tube (122, 128) and an outer tube (124), wherein a gas passage (42) is arranged in a space between the inner tube and the outer tube, the gas passage fluidly coupled to the gas outlet via an angled tube (46).

Regarding claim 9, wherein the inner tube defines a urea passage (43; see Figure 5), wherein the urea passage is fluidly coupled to the urea inlet (defined at tank 12 connection).

Regarding claim 10, wherein the urea passage (43; see Figure 5) is fluidly separated from the gas passage (42).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al.
Regarding claim 8, the Griffin et al. reference discloses the invention as claimed (discussed supra), including the venting tube (46) being angled relative to a shared axis, but doesn’t disclose the angled tube being angled between 10 and 30 degrees relative to a shared axis of the inner and outer tubes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the venting tube of Griffin et al. to be between 10 and 30 degrees relative to a shared axis (if not already), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. in view of Desch (9701531).
Regarding claims 11 and 13, the Griffin et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose a first end of a filler head comprising a plurality of grooves, wherein the gas passage is configured to direct gases to spaces between adjacent grooves of the plurality of grooves, and wherein a second end of the filler head comprises a conical tube configured to insert into the inner tube.  However, the Desch reference discloses a filler head (100) having grooves (153) and a conical tube (100-1) where the fill pipe is connected to the barbed fitting.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Griffin et al. reference to have a filling head as defined above as, for example, taught by the Desch reference, since these types of fillings are known in the art and would be obvious to try without unexpected results.

Regarding claim 12, Desch further teaches a filler nozzle (105) extends into the filler head (100), wherein urea flows radially interior to the plurality of grooves (153). See Figs. 2 and 7.

Regarding claim 14, as modified above, the urea passage would inherently extend between the plurality of grooves and through the inner tube as defined by the passage (43; Figure 5) of Griffin et al.

Regarding claim 15, wherein the inner tube blocks gas in the gas passage from mixing with urea in the urea passage. See flow of vapor 45 in Figure 5 of Griffin et al. 

Regarding claim 16, Griffin et al. further discloses wherein the angled tube (46) extends to a portion of the inner tube (122, 128) downstream of the filler head relative to a direction of urea flow.  See Figure 5.

Regarding claim 17, the Griffin et al. reference doesn’t disclose a lateral portion of the angled tube being smaller than a longitudinal portion of the angled tube.  The Examiner takes Official Notice that it would have been an obvious matter of design choice to make a lateral portion of the Griffin et al. angle tube smaller than a longitudinal portion of the angled tube, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 Further, since it has been held where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 469 U.S. 830, 225 USPQ 232 (1984)

Regarding claim 18, as modified above, the gas passage would be fluidly coupled to spaces between adjacent grooves of the plurality of grooves.

Regarding claim 19, the Griffin et al. reference discloses the first diameter and the second diameter being uniform along an entirety of the inner tube and the outer tube.  See Figure 5.

Regarding claim 20, the Griffin et al. reference doesn’t disclose the coaxial tube having a length of at least 60 cm.  However, since it has been held where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 469 U.S. 830, 225 USPQ 232 (1984)

Allowable Subject Matter
Claims 1-6 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various fill pipes having similar structure to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753